Appeal from a judgment of the County Court of Columbia County (Leaman, *729J.), rendered April 10, 1995, convicting defendant upon his plea of guilty of the crime of absconding from temporary release in the first degree.
Defense counsel seeks to be relieved of his assignment of further representing defendant on the basis that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant’s guilty plea was knowingly, voluntarily and intelligently made and County Court did not abuse its discretion in denying defendant’s motion to withdraw. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.